TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00078-CR


Kirk Wayne McBride, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR95-129, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING






Kirk Wayne McBride was convicted in this cause of aggravated sexual assault.  The
conviction was affirmed by this Court and is now final.  See McBride v. State, No. 03-95-00596-CR
(Tex. App.--Austin Mar. 20, 1997, pet. ref'd) (not designated for publication).  On September 24,
2001, McBride filed a motion for new trial alleging newly discovered evidence and ineffective
assistance of counsel.  The motion was overruled by the district court on November 20, 2001, and
McBride gave notice of appeal.

A trial court is without authority to grant a new trial in a felony case after a conviction
becomes final as only the court of criminal appeals has such authority.  Ex parte Birdwell, 7 S.W.3d
160, 162 (Tex. Crim. App. 1999) (quoting Wilson v. State, 562 S.W.2d 477, 479 (Tex. Crim. App.
1978)).  Similarly, this Court is without jurisdiction to grant McBride the relief he seeks.

The appeal is dismissed.


  
				Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   March 7, 2002
Do Not Publish